— Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered June 24, 2010, convicting her of offering a false instrument for filing in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]; People v Hure, 16 AD3d 774, 775 [2005]).
The defendant’s remaining contention does not require reversal. Dillon, J.P., Eng, Austin and Sgroi, JJ., concur.